IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30866
                         Summary Calendar



MONOTOR M. PETE,

                                         Plaintiff-Appellant,

and

PIUS AKAMDI OBIOHA,

                                         Appellant,

versus

CHAMPION EXPOSITION SERVICES, INC.; CHRIS VALENTINE,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 99-CV-3054-T
                        --------------------
                          February 26, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      After entering summary judgment against Monotor M. Pete, the

district court imposed monetary sanctions against Pete and his

attorney, Pius Akamdi Obioha.   This appeal followed.

      Pete has moved this court for appointment of counsel.   That

motion is DENIED.   Pete also challenges the district court’s

denial of his motion to remand and the order granting summary

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30866
                                -2-

judgment against him.   However, because no notice of appeal was

ever filed in the district court challenging these orders, this

court is without jurisdiction to review them.    See Nelson v.

Foti, 707 F.2d 170, 171 (5th Cir. 1983).   With regard to the

imposition of sanctions, Pete has failed to brief the issue as he

has provided neither argument nor authorities to show that the

district court erred in imposing sanctions.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).    Accordingly,

Pete’s appeal is DISMISSED as frivolous.   5TH CIR. R. 42.2.

     Obioha has filed his own appeal from the district court’s

imposition of sanctions against him.   The award of sanctions

under FED. R. CIV. P. 16(f) and under 28 U.S.C. § 1927 is reviewed

for abuse of discretion.   See S.E.C. v. First Houston Capital

Res. Fund, 979 F.2d 380, 381-82 (5th Cir. 1992); Mercury Air

Group, Inc. v. Mansour, 237 F.3d 542, 549 (5th Cir. 2001).       After

reviewing the record in this case, we conclude that the district

court did not abuse its discretion in awarding monetary sanctions

against Obioha.   Alternatively, Obioha argues that the sanctions

awarded were unreasonable and unsupported.    We decline to address

this issue as it is raised for the first time on appeal.       See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).   The district court’s award of sanctions against Obioha is

AFFIRMED.